Citation Nr: 1748115	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether a timely notice of disagreement (NOD) was filed as to a March 2013 decision that denied entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.

2. Entitlement to DIC, death pension, and accrued benefits, including whether the appellant can be recognized as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Reuben E. Lawson, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.  The Veteran died in March 2012, and the appellant is seeking recognition as his surviving spouse.

By way of procedural history, the appellant filed a claim for DIC benefits in June 2012.  VA correspondence dated on March 1, 2013, indicates that the RO denied the appellant's claim, finding that she may not be recognized as the Veteran's surviving spouse.  The appellant subsequently expressed disagreement with such decision, and this appeal ensued.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the appellant's March 7, 2014 NOD was not timely.

The appellant testified at an April 2017 Board central office hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to recognition of the appellant as the Veteran's surviving spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The appellant was notified by VA in March 2013 that she had been denied recognition as the surviving spouse of the Veteran for purposes of DIC, death pension, and accrued benefits.  

2. The appellant's April 2013 written correspondence may be reasonably construed as a timely NOD as to VA's March 2013 decision.


CONCLUSION OF LAW

The appellant filed a timely NOD as to the March 2013 decision that determined she is not recognized as the Veteran's surviving spouse.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.302 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely NOD was filed, and the VCAA does not apply.  

II. Analysis

Upon the issuance of a decision by the RO, an appeal to the Board must be initiated by a timely NOD.  The relevant regulations define a NOD as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  

In this regard, the Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a NOD with a determination by the AOJ within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed. See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task). 

A claimant or his or her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

Here, in March 2013, the RO notified the appellant that her claim for DIC, death pension, and accrued benefits had been denied because she was not recognized as the Veteran's surviving spouse for VA benefits purposes, as they had reportedly divorced.  That RO decision was based on the untimely receipt of the appellant's March 7, 2014 NOD.

The Board however has reviewed the record and finds earlier correspondence that may be reasonably construed as a timely NOD.  In this regard, in April 2013, within one year of the date the RO mailed notice of the determination, VA received a written statement from the appellant to the effect that she had renewed her marriage to the Veteran in May 1996 and that there had never been a divorce.  (See April 2013 correspondence located in Legacy Content Manager Documents).  The Board reasonably construes that April 2013 statement as an NOD to the March 2013 denial of death benefits based on the determination that the appellant was not recognized as the Veteran's surviving spouse for VA benefits purposes.  In asserting that she and the Veteran had never been divorced, the appellant clearly expressed disagreement with the RO's finding that she could not be recognized as the Veteran's surviving spouse and a desire for appellate review.  As this NOD was filed within one year of the date the RO mailed notice of the determination, it was timely filed.  

As the Board has determined herein that the appellant's April 2013 statement may be reasonably construed as a timely NOD, the question of whether the appellant's March 2014 NOD was timely received is rendered moot.




ORDER

The appellant's April 2013 written statement is a timely NOD to VA's March 2013 decision that she is not recognized as the Veteran's surviving spouse for purposes of DIC benefits. 

REMAND

As the Board has determined herein that the appellant timely disagreed with the March 2013 decision, the issue of entitlement to DIC, death pension, and accrued benefits, including the threshold question on whether the appellant can be recognized as the Veteran's surviving spouse, must be remanded for the issuance of a statement of the case (SOC).  Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the appellant timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue to the appellant an SOC on the issues of entitlement to DIC, death pension, and accrued benefits, including the threshold question on whether the appellant can be recognized as the Veteran's surviving spouse.  

The appellant and her attorney should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If she timely perfects an appeal in the matter, it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


